              Case 2:18-cv-01543-RAJ Document 90 Filed 01/07/19 Page 1 of 3




 1                                                           THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                              UNITED STATES DISTRICT COURT
14                             WESTERN DISTRICT OF WASHINGTON
15                                       AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                   2:18-cv-1543 RAJ
19                         Plaintiff,
20                                                   NOTICE OF INTENT TO FILE SURREPLY
     v.
21
22
23   MITSUBISHI AIRCRAFT
24   CORPORATION, MITSUBISHI
25   AIRCRAFT CORPORATION AMERICA,
26   INC., et al.,
27
28
29
                           Defendants.
30
31
32          Defendant Mitsubishi Aircraft Corporation America, Inc. (“MITAC America”) hereby
33
34   provides notice to the Court and to Plaintiff Bombardier Inc., pursuant to W.D. Washington
35
36   Local Rule 7(g), that MITAC America intends to file a surreply to Bombardier Inc.’s Reply to
37
38   MITAC America’s Opposition to Plaintiff’s Motion for Preliminary Injunction (Dkt. 83) asking
39
40   the Court to strike footnote 1 of Bombardier’s Reply.
41
42
43
44
45
46
47
48
49
50
51
                                                                                   Perkins Coie LLP
     NOTICE OF INTENT TO FILE SURREPLY                                        1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                   Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
            Case 2:18-cv-01543-RAJ Document 90 Filed 01/07/19 Page 2 of 3




 1        RESPECTFULLY SUBMITTED this 7th day of January 2019.
 2
 3                                         /s/ Jerry A. Riedinger
 4                                         Jerry A. Riedinger, WSBA No. 25828
 5                                         Mack H. Shultz, WSBA No. 27190
 6                                         Mary Z. Gaston, WSBA No. 27258
 7                                         Perkins Coie LLP
 8                                         1201 Third Avenue, Suite 4900
 9                                         Seattle, WA 98101-3099
10                                         Telephone: 206.359.8000
11                                         Facsimile: 206.359.9000
12                                         E-mail: JRiedinger@perkinscoie.com
13                                         E-mail: MShultz@perkinscoie.com
14                                         E-mail: MGaston@perkinscoie.com
15
16                                         Attorneys for Defendant Mitsubishi Aircraft
17                                         Corporation America Inc.
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                          Perkins Coie LLP
     NOTICE OF INTENT TO FILE SURREPLY                               1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 2                                          Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
                                                                          Fax: 206.359.9000
               Case 2:18-cv-01543-RAJ Document 90 Filed 01/07/19 Page 3 of 3




 1
 2                                   CERTIFICATE OF SERVICE
 3
 4          I certify under penalty of perjury that on January 7, 2019, I electronically filed the
 5
 6   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 7
 8   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 9
10
11
12   DATED this 7th day of January 2019.                /s/ Jerry A. Riedinger
13                                                      Jerry A. Riedinger, WSBA No. 25828
14                                                      Perkins Coie LLP
15                                                      1201 Third Avenue, Suite 4900
16                                                      Seattle, WA 98101-3099
17                                                      Telephone: 206.359.8000
18                                                      Facsimile: 206.359.9000
19                                                      E-mail: JRiedinger@perkinscoie.com
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
                                                                                       Fax: 206.359.9000
